DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 2, 15, 18-20, 22-24, 26-42 and 44-62 have been cancelled. Claims 1, 3-6, 8-11, 16-17, 25, 43 and 63 have been amended as requested in the amendment filed on March 1, 2021. Following the amendment, claims 1, 3-14, 16-17, 21, 25, 43 and 63 are pending in the instant application.
Claims 8-10, 14, 16-17, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.
Claims 1, 3-7, 11-13, 21, 25 and 63 are under examination.

Claim Rejections - 35 USC § 112 (Maintained)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In Remarks filed March 1, 2021, Applicant traverses the rejection on the grounds that, “The [independent] claims [claims 1 and 25] have been amended to specify the agent is an Armcxl polypeptide having at least 90% amino acid sequence identity to SEQ ID NO: 1, or a functional fragment or derivative thereof, or a vector comprising a nucleic acid sequence encoding the Armcxl polypeptide or functional fragment or derivative thereof. Applicant submits these amendments obviate the rejection.”
This is not persuasive because, as stated previously, the specification only discloses Armcxl polypeptide of SEQ ID NO:1 or a nucleic acid molecule encoding said Armcx1 polypeptide.  There are no species within the 90% identity requirement.  Therefore, the specification fails to provide a representative number of species within the claimed genus of proteins.  
SEQ ID NO:1 is an amino acid molecule that is 453 residues in length and 90% identity allows for 45 amino acid residues to “include conservative substitutions, deletions or additions that do not affect the biological activity of Armcxl” (specification paragraph [00131]).  Yet the specification does not provide any guidance as to the portions of the protein that must be conserved for the claimed activity of promoting survival of or axon regeneration. Nor does the specification disclose a single species that is within the 90% identity claimed, contains a substitution/deletion/addition, but retains the claimed functional properties.
Given the degenerate genetic code, multiple nucleic acid molecules may encode not only SEQ ID NO:1 itself, but also those amino acid sequences that are 90% identical.  The 
For all of these reasons, the Examiner maintains that the instant specification fails to describe the genus of molecules encompassed by these claims, and claims 1, 3-7, 11-13, 21, and 25 stand as rejected because the specification fails to comply with the written description requirement.

 As amended, Claims  1, 3-7, 11-13, 21, and 25 stand as being rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons of record in the previous action.  Briefly, there is only enabling guidance for the method comprising contacting/administering to neurons full-length Armcx1 polypeptide (SEQ ID NO:1) or a viral vector that encodes said Armcx1 polypeptide.  There is no guidance or direction for any species of peptide within the claimed 90% identity, nor nucleic acid molecules encoding said species.  Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant argues that “paragraphs [00206]-[00213] of the Example section describe the characterization of Armcxl overexpression on mitochondrial transport in adult RGC axons. Noting that animals were intravitreally injected with AAV-Cre and AAVs expressing either full length Armcxl or the ArmcxlATM mutant, Applicant asserts that the specification clearly demonstrates that the effect of Armcxl on mitochondrial motility in the neurons is dependent on its mitochondrial localization and this in turn regulates neurite outgrowth and survival”. These arguments are not persuasive with respect to the species claimed.

Therefore, the rejection of Claims 1, 3-7, 11-13, 21, and 25 under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement, is maintained.

Conclusion
Claims 1, 3-7, 11-13, 21, and 25 are rejected
Allowable Subject Matter
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/STACEY N MACFARLANE/Examiner, Art Unit 1649                                                                                                                                                                                                        




/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649